Opinion by
Tilson, J.
In accordance with stipulation of counsel and on the authority of Glemby’s v. United States (13 Ct. Cust. Appls. 533, T. D. 41397), United States v. Smith (12 id. 384, T. D. 40544), G. A. 9111 (T. D. 41468), and United States v. Amrein (26 C. C. P. A. 353, C. A. D. 40), embroidered wearing apparel and articles, embroidered allovers, and Normandy lace were held dutiable at 75 percent under paragraph 1430. Straw hats trimmed with lace were held dutiable at 60 percent under paragraph 1406.